879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tom Tucker MAYLE, Petitioner-Appellant,v.HARRISON COUNTY CORRECTIONAL CENTER;  Robert Linville, ChiefJail Administrator, Respondents-Appellees.
No. 88-7304.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 4, 1989.Decided:  July 13, 1989.

Tom Tucker Mayle, appellant pro se.
Stephen M. Glass (Harrison County Prosecuting Attorney), for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Tom Tucker Mayle seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Mayle v. Harrison County Correctional Center, C/A No. 88-115-E (N.D.W.Va. Oct. 24, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.